Title: To George Washington from Brigadier General William Maxwell, 3 November 1779
From: Maxwell, William
To: Washington, George


        
          Sir
          Morris Town 3d Novbr 1779
        
        Your Favour of the 1st Inst. I received this morning on this side of Pumpton, where my Brigade quartered last night. I am extreamly sorry if my march on the upper road should any way disconcert Your measures, Yet I am in good hopes that on Your finding how soon the Troops are arived at Suffrans they will in no way stop any of Your operations. Since the Armey Marched from Easton all Your Excellencys letters to General Sullivan, (the first excepted) fell in to my hands, and they all tended to push the Armey as quick as possable to Suffrans unless the Enemy was in this State which I was convinced they were not. If I get Waggons to morrow Morning which I make no doubt of I can be in the neighbourhood of Westfield in the evening.
        You will please to observe that had I turn⟨ed⟩ off by any other rout, when I was at Sussex Cour⟨t⟩ House, it must have delayed the Armey two d⟨ays⟩ longer in geting to Suffrans, so that I hope You will not experience the disapointments suspected. This I am shure of that I did every thing in my power to prevent any delay on our part. My Brigade Turned off by Ringwood a fine road I went myself to General Sullivans at Suffrans Yesterday Morning and the whole of the Troops would be in there by 2 oclock. I shall endeavour to put all Your Orders into execution with

respect to my destination. I shall acquaint General Sullivan with such part of Your Excellencys Letter as respects Aldens and the Rifle Corps.
        Colonel Hooper who has rendered us every service in his power, expected to wait on Your Excellency the day I left Warwick and in form You of our Departure and Rout. I am Sir With the utmost respect Your Excellencys Most Obedient Humble Servant
        
          Wm Maxwell
        
      